     Case 2:19-cv-09601-PA-GJS Document 10-1 Filed 11/26/19 Page 1 of 2 Page ID #:53



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    FREDRIC HAGHEBAERT,                    Case No. 2:19-cv-09601-PA-GJS
      individually and on behalf of all
12    others similarly situated,             [PROPOSED] ORDER GRANTING
                                             STIPULATION TO TRANSFER ACTION
13                       Plaintiff,
14          v.
15    TANDY LEATHER FACTORY, INC.,
      JANET CARR, TINA L. CASTILLO,          Action Filed:      November 7, 2019
16    and SHANNON L. GREENE,
17                       Defendants.
18
19
20
21
22
23
24
25
26
27
28


                     [PROPOSED] ORDER GRANTING STIPULATION TO TRANSFER ACTION
     Case 2:19-cv-09601-PA-GJS Document 10-1 Filed 11/26/19 Page 2 of 2 Page ID #:54



1           The Stipulation to Transfer Action having been considered, and good cause
2     appearing therefor, it is hereby ordered that:
3           1.     This case is hereby transferred to the United States District Court for the
4     Northern District of Texas, Fort Worth Division.
5
6           IT IS SO ORDERED.
7
8
9
      Dated:                     , 2019       By
10                                                       Hon. Percy Anderson
11                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                      [PROPOSED] ORDER GRANTING STIPULATION TO TRANSFER ACTION
